DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,443,159 (same inventive entity as instant application) in view of US20070113591 (Starbuck). 
‘159 claims 1-20 teach/disclose all of current claims 1-20 absent the currently added limitations regarding abrading the one skin contacting surface of the fabric.
However, the disclosure of ‘159 does teach, “To further increase quality and comfort of the textile, the fabric may be finished by brushing the surface to increase softness (a process known as " peaching" or "peach finishing"). In addition, various other finishing methods may be used in association with the textile produced from the multi-pick yarn package 100 to increase the resulting textile's quality, according to one embodiment (par. 77, detailed description).”

Further, ‘591 is referenced as it teaches, “In the textile industry, it is known to finish certain woven, weft knitted, and warp knitted fabrics by abrading one or both surfaces of the fabric. The knitted fabric is abraded using sandpaper or a similarly abrasive material to cut and raise constituent surface of the yarns knitted in the fabric into a closely raised nap producing a soft, smooth surface texture resembling suede leather. This operation is commonly referred to as sueding, sanding, brushing, emerising, or napping (hereinafter "sueding" or "sueded"); (par. 5, Description of Related Art).”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to use commonly known sueding/abrading processing on one surface of a woven fabric so as to provide that surface with a soft, smooth surface texture.
The claims more specifically correlate as per the table below:
New claims
Patented parent claims from ‘159 and any further teachings from ‘591 to address newly claimed abrading/sueding limitations
1
Parent claim 1 discloses all of child claim 1 absent the currently added limitations regarding abrading the one skin contacting surface of the fabric.
As above ‘591 clearly teaches and establishes prima facie obviousness of adding known abrasion/sueding to a surface of a fabric to form a soft, smooth surface texture, with predictable success.

As above ‘591 clearly teaches and establishes prima facie obviousness of adding known abrasion/sueding to a surface of a fabric to form a soft, smooth surface texture, with predictable success.
3
 Claim 6 verbatim.
4
Claim 4 the new range overlaps with disclosed range, establishing clear case of prima facie obviousness as per MPEP 2144.05.
5
Claims 3 and 2, verbatim.
6
Claim 5, verbatim.
7
Claim 8, verbatim.
8
Parent claim 1 discloses all of child claim 1, inherently including a system and weaving machine/apparatus to accomplish the method of claim 1, absent the currently added limitations regarding abrading the one skin contacting surface of the fabric.
As above ‘591 clearly teaches and establishes prima facie obviousness of adding known abrasion/sueding to a surface of a fabric to form a soft, smooth surface texture, with predictable success.  
9
As above ‘591 clearly teaches and establishes prima facie obviousness of adding known abrasion/sueding to a surface of a fabric to form a soft, smooth surface texture, with predictable success.
10
Claim 6 verbatim.
11
Claim 4 the new range overlaps with disclosed range, establishing clear case of prima facie obviousness as per MPEP 2144.05.
12
Claims 3 and 2, verbatim.

Claim 5, verbatim.
14
Claim 8, verbatim.
15
Parent claim 14 discloses all of child claim 1, inherently including a system and weaving machine/apparatus to accomplish the method of claim 14, absent the currently added limitations regarding abrading the one skin contacting surface of the fabric.
As above ‘591 clearly teaches and establishes prima facie obviousness of adding known abrasion/sueding to a surface of a fabric to form a soft, smooth surface texture, with predictable success.  
16
As above ‘591 clearly teaches and establishes prima facie obviousness of adding known abrasion/sueding to a surface of a fabric to form a soft, smooth surface texture, with predictable success.  
17
Claim 17 the new range overlaps with disclosed range, establishing clear case of prima facie obviousness as per MPEP 2144.05.
18
Claims 15 and 20, verbatim.
19
Claim 16, verbatim.
20
Claim 19, verbatim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Throughout prosecution of parent applications, numerous references have been cited to establish the general state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732